Citation Nr: 0903950	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  08-21 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for deep venous 
insufficiency.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1951 to September 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 Regional Office (RO) in 
St. Paul, Minnesota rating decision, which denied the claim 
on appeal.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 & Supp. 2008).


FINDING OF FACT

The preponderance of the evidence is against finding a 
relationship between the veteran's period of military service 
and any current deep venous insufficiency.


CONCLUSION OF LAW

Service connection for deep venous insufficiency is not 
warranted.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by or on behalf of the veteran.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim for service connection 
for deep venous insufficiency, the Department of Veteran's 
Affairs (VA) has met all statutory and regulatory notice and 
duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his or 
her possession that pertains to the claim.  The requirement 
of requesting that the claimant provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless. 

The VCAA letter dated in October 2007 fully satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(1) (2008); 
Quartuccio, at 187.  The veteran was advised that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  This letter informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.   

The same October 2007 letter from the RO explained to the 
veteran how disability ratings and effective dates are 
determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records could not 
be obtained because of a fire related incident.  Attempts to 
obtain this information from other sources were unsuccessful, 
save a copy of the veteran's separation examination report.  
Any further attempts to obtain the veteran's service medical 
records would be futile.  VA medical records are in the file.  
Private medical records identified by the veteran have also 
been obtained, to the extent possible. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In this case, however, the Board concludes that the evidence 
of record does not warrant such examination.  See 38 C.F.R. § 
3.159(c)(4).

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the veteran's claim and there is 
evidence of: (1) a current disability; (2) an in-service 
event, injury, or disease; and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  Id.; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  As will be discussed in 
greater detail below, the Board believes that there is no 
credible evidence suggesting an association between his 
current disability and any event, injury, or disease in 
service.  Thus, VA is not required to provide the veteran 
with a VA examination in conjunction with these claims.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008). 

To establish service connection for a disorder there must be: 
(1) medical evidence of the current disability; (2) medical, 
or in certain circumstances, lay evidence of the in-service 
incurrence of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Gutierrez v. Principi 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 
247, 253 (1999)).  Service connection, furthermore, may be 
granted when a chronic disease or disability is not present 
in service, but there is evidence of continuity of 
symptomatology after service.  See 38 C.F.R. §3.303(b) 
(2008).

The veteran alleges he has deep venous insufficiency due to 
many hours spent in cramped conditions in a tank, oftentimes 
combined with dehydration, during his service from 1951 to 
1953.  

As an initial matter, the Board notes that the veteran's DD-
214 does not clearly establish that the veteran served in a 
tank.  The form lists the veteran's most significant duty 
assignment as within an armored cavalry regiment, but does 
not specify the veteran's role within the regiment.  Nor did 
the DD-214 note any tank-specific training the veteran 
received.  However, absent specific contrary evidence, for 
the purposes of this opinion, the Board accepts the veteran's 
testimony of having served in a tank for an extended period 
of time as credible.  

The pertinent inquiry, therefore, is whether the veteran has 
current deep venous insufficiency related to his alleged 
cramped conditions and periodic dehydration while in service.   
The Board concludes based on the greater weight of evidence 
that he does not.

In this regard, the Board recognizes that the majority of the 
veteran's service treatment records could not be obtained due 
to a fire related incident.  Attempts to rebuild the file 
from other sources were unsuccessful, save a copy of the 
veteran's September 1953 separation examination report.  
Where "service medical records are presumed destroyed . . . 
the BVA's [Board's] obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  The case law does not, however, lower the legal 
standard for proving a claim for service connection, but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).

As noted, the RO did obtain the veteran's September 1953 
separation examination, which reported the veteran left 
service with no complaints of symptoms of deep venous 
insufficiency.

After service, the veteran's VA outpatient treatment records 
and private treatment records, to the extent that such have 
been obtained, do not reflect a diagnosis of deep venous 
insufficiency until 1997, over forty (40) years after 
service.  Significantly, at the time of diagnosis, the 
veteran made no mention of his alleged cramped service in a 
tank or periodic dehydration, or to any symptoms having been 
present in service.  Instead, the veteran attributed the 
onset of symptoms to a tobogganing accident in 1955, which 
occurred two years after separation from service.  
Specifically, the physician's notes report "Injured left 
knee in a tobogganing accident 1955.  Felt as though the left 
leg had not been right since then."  For the following 
decade, the physician's notes reflect no report of an onset 
of symptoms of deep venous insufficiency during the veteran's 
service.  It was not until August 2007, the same month in 
which the veteran submitted his claim for service connection, 
that he alleged to his treating physician that symptoms 
associated with deep venous insufficiency actually began 
during service.  

Based on the veteran's new representation as to the onset of 
symptoms during service, the veteran's private physician 
produced two opinions, in May and August 2008  The physician 
opined that, while it was impossible to determine whether the 
veteran's deep venous insufficiency was due to events in 
service or the tobogganing accident in 1955, he stated that 
"it is more likely than not" that the veteran's current 
deep venous insufficiency was due to the veteran's tank 
service and periodic dehydration "in so far as [the veteran] 
began developing symptoms shortly thereafter."  

The Board acknowledges the veteran's belief that his current 
deep venous insufficiency is related to military service.  
The Board further notes that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
The veteran, however, is not competent to provide a medical 
etiology opinion, especially as to a complex, non-visible 
medical condition such as deep venous insufficiency.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno, 6 Vet. App. at 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify"). 
 
While the Board acknowledges that the veteran is competent to 
provide evidence of his own experiences, to include the 
report of symptoms during service, the fact that there are no 
documented complaints at separation, or for over four (4) 
decades after separation from service weighs heavily against 
the claim he now makes that he has had problems beginning in 
service.  Moreover, when the veteran was first diagnosed with 
the condition, he attributed the onset of symptoms to a 
tobogganing accident in 1955 (i.e. two (2) years after the 
veteran's military service) and not to any activities during 
military service.     
 
The Board has considered the holding of the United States 
Court of Appeals for the Federal Circuit in Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) wherein it was held 
that the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  However, as discussed in 
detail above, not only does the separation examination fail 
to document injuries or complaints as he described, but he 
specifically dated the onset of symptoms to an accident that 
occurred two years after service when he first began 
receiving treatment for that disability in 1997.  The Board 
finds the history reported to a private physician during the 
course of receiving treatment to be more credible and 
probative than the more recent statements as to his history 
that were offered only after filing a claim for monetary 
compensation. 
 
As the veteran's statements as to onset of symptomatology are 
not credible, the Board further finds that the physician's 
opinions linking the veteran's condition to service are not 
compelling.  The physician's conclusions were premised on the 
veteran's representation that his symptoms began during his 
time in service.  As those statements have been discredited, 
the physician's opinion was based on inaccurate facts.  The 
Board need give no weight to a medical opinion based on 
inaccurate facts.  See Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005) (holding that the Board may reject a medical 
opinion that is based on facts provided by the veteran that 
have been found to be inaccurate or that are contradicted by 
other facts of record); see also Coburn v. Nicholson, 19 Vet. 
App. 427, 432 (2006) (reliance on a veteran's statement 
renders a medical report incredible only if the Board rejects 
the statements of the veteran).

The Board has also considered other evidence submitted by the 
veteran in support of his claim, including a newspaper 
article about reporter David Bloom, who died of a pulmonary 
embolism (of which deep venous insufficiency is a possible 
precursor) while embedded with the U.S. military in Iraq in 
2003.  The Board notes that a medical article or treatise 
"can provide important support when combined with an opinion 
of a medical professional" if the medical article or 
treatise evidence discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see 
also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 
11 Vet. App. 509 (1998).  As discussed above, there is no 
competent and probative medical opinion with which this 
article could be combined.  Moreover, the newspaper article 
submitted is simply too general to make a causal link to 
either the veteran's deep venous insufficiency or his 
military service that is more than speculative in nature.  As 
one example, the article claims that the deceased had four 
risk factors for the condition (recent long flights, cramped 
quarters, dehydration, and genetic predisposition), while the 
veteran alleges only two (cramped quarters and dehydration).  
Furthermore, the reporter's death from a blood clot occurred 
while he was still subject to cramped quarters, whereas the 
veteran is claiming deep venous insufficiency based on his 
service approximately forty years before his earliest 
documented diagnosis.

As mentioned above, regulations provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. 3.303(d) (2007).  In this case, however, 
there is currently no credible evidence of record that the 
veteran had symptoms of deep venous insufficiency in service 
or for decades later, and no evidence that is both credible 
and competent that otherwise links his current disability to 
service.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for deep venous insufficiency must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 
see generally Hickson, supra.




ORDER

Entitlement to service connection for deep venous 
insufficiency is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


